*1339Appeal from a judgment of the Supreme Court (Teresi, J.), entered March 20, 2013 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent denying petitioner’s request for parole release.
Petitioner is presently serving an aggregate prison sentence of 22 years to life as the result of his convictions for murder in the second degree and attempted kidnapping in the second degree. He reappeared before respondent in December 2011, at which time respondent denied his request for parole release and ordered him held for an additional 24 months. After he failed to receive a timely response to his administrative appeal, petitioner commenced this CPLR article 78 proceeding. Supreme Court dismissed the petition, and petitioner appeals.
Respondent concedes, and we agree, that its failure to use a “COMPAS Risk and Needs Assessment” instrument entitles petitioner to a new parole hearing (see Matter of Garfield v Evans, 108 AD3d 830, 830-831 [2013]). We accordingly reverse and remit to respondent for further proceedings.
Peters, P.J., Rose, Lahtinen and McCarthy, JJ., concur. Ordered that the judgment is reversed, on the law, without costs, determination annulled and matter remitted to respondent for further proceedings not inconsistent with this Court’s decision.